DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 12/28/21, which has been entered.  

    1. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Rejections - USC 112
	Applicant's arguments and amendments with respect to claims 1-17 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

   2.   EXAMINER’S AMENDMENT
The application has been amended as follows: 

Please amend the following claims dated 12/28/21:

8. A storage device connected to a computer, wherein in response to data deletion on the computer, the storage device is configured to receive an UNMAP command from the computer to cancel a relationship between a logical address and a physical address provided to the computer, the storage device comprising: 
a control unit configured to: 

duplicate the data stored in the first physical page to a second physical page when the data stored in the first physical page is allocated to at least two logical volumes of the plurality of logical volumes; 
overwrite data stored in the first physical page with random data a specified number of times, wherein this overwriting causes the data stored in the first physical page to become irreversible and thereby completely erased; and 
allocate the second physical page to which the data is duplicated to a second logical volume other than a first logical volume specified by the UNMAP command.

15. A method for erasing data of a storage device connected to a computer, the method comprising: 
transmitting, via the computer, an UNMAP command to cancel a relationship between a logical address and a physical address provided to the computer in response to data deletion on the computer; and 
configuring the storage device to: 
receive the UNMAP command to cancel the relationship between the logical address and the physical address provided to the computer, 

duplicate the data stored at the first physical address to a second physical address when it is determined that the data stored at the first physical address is allocated at least two logical volumes in the plurality of logical volumes, 
overwrite data stored at the first physical address with random data a specified number of times, wherein this overwriting causes the data stored at the first physical address to become irreversible and thereby completely erased, and 
allocate the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command.

17. A method for erasing data of a storage device connected to a computer, the method comprising: 
transmitting, via the computer, an UNMAP command to cancel a relationship between a logical address and a physical address provided to the computer in response to data deletion on the computer; and 
configuring the storage device to: 
receive the UNMAP command to cancel the relationship between the logical address and the physical address provided to the computer, 

duplicate the data stored in the first physical page to a second physical page when the data stored in the first physical page is allocated to at least two logical volumes of the plurality of logical volumes, 
overwrite data stored in the first physical page with random data a specified number of times, wherein this overwriting causes the data stored in the first physical page to become irreversible and thereby completely erased, and 
allocate the second physical page to which the data is duplicate to a second logical volume other than a first logical volume specified by the UNMAP command.

An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pallavi Mathur on 3/11/22.


3.   REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1, 8, 15, and 17 recites the limitations (or similar thereof):
“a control unit configured to:
determine whether data stored at a first physical address is allocated to at least two logical volumes in a plurality of logical volumes, wherein the first physical address is specified by the UNMAP command; 
duplicate the data stored at the first physical address to a second physical address when it is determined that the data stored at the first physical address is allocated at least two logical volumes in the plurality of logical volumes; 
overwrite data stored at the first physical address with random data a specified number of times, wherein this overwriting causes the data stored at the first physical address to become irreversible and thereby completely erased; 
allocate the second physical address to which the data from the first physical address was duplicated to a logical volume other than a first logical volume specified by the UNMAP command”.

The limitations above are not taught or rendered obvious in view of the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
CORONADO (US 20120198188 A1), which teaches to prevent loss of a data volume by unintended deletion, including various versions of the data volume, the data is preserved, and, when needed, is regenerated at a different volume address than that of the deleted volume. In a computer-implemented data storage system, a method responds to a received command to delete a volume of data identified by a volume address, preserving data of the volume prior to deletion, and generates a unique token associated with the volume and version of the volume as of the deletion. The unique token is communicated as associated with the received delete command. The method responds to a received command to regenerate the data of the deleted volume, generating a command to find the data identified by the unique token, and creating a new, different, volume address for the data of the preserved deleted volume, thereby keeping both volume versions. 


5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-17 are allowable as noted above. 
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137